Per Curiam.

The only question in this case was whether there had been an accord and satisfaction between the parties. This issue was submitted to the jury by a charge which correctly followed the opinion delivered when this case was here on a former appeal. Amer v. Folk, 28 Misc. Rep. 508. The evidence was conflicting and amply supported the judgment rendered against the defendants.
The order denying the defendants’ motion to set aside the verdict is not appealable to this court.
Present: Truax, P. J., Scott and Dugro, JJ.
Judgment affirmed, with costs.